Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Response to Amendment
Claims 17 and 24 stand cancelled. Claims 1-16, 18-23 and 25 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks filed October 7, 2021, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 1 has been withdrawn. There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 1-16, 18-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: the innovation that makes claim 1 allowable is said image has a multiplicative bias field in intensity, the method comprising: using a processor, extracting a texture based measure from the image by applying to said data set a texture extracting filter that is invariant to the presence of a multiplicative bias field; wherein the image is a medical image and said texture based measure is a biomarker as recited in claim 1. 
Likewise, claims 2-16, 18-23 and 25 are allowed because they are direct or indirect dependents of claims 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661